PER CURIAM.
Based upon the appellee’s forthright and correct confession that the trial court committed reversible error in failing to hold a hearing on the parties’ objections to the Special Master’s Report, the final judgment entered herein is reversed and this cause is remanded with directions to the trial court to hold a hearing at which time the above-described objections can be construed by the trial court. At the said hearing, the objecting party will have the burden of complying with all applicable case law of the State of Florida in seeking to have their objections sustained. If, in seeking to have the objection sustained, the objecting party goes beyond the face of the Special Master’s “Report and Recommendations”, then the proceeding shall be governed by Petrakis v. Petrakis, 597 So.2d 856 (Fla. 3d DCA 1992). See also Rule 1.490(f) of the Florida Rules of Civil Procedure.
Reversed and remanded, with directions.